Citation Nr: 0000605	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1967 and served in Vietnam from September 1966 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from rating decisions by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1995 the RO found that the veteran 
had not submitted new and material evidence to reopen his 
claim.  In January 1996 the case was remanded for further 
evidentiary development.  The remand stated that the Board 
would accept the veteran's evidence of witnessing the 
wounding of a soldier as evidence of a combat-related 
stressor.  In August 1998 the case was remanded for RO 
consideration of evidence that had been submitted directly to 
the Board without a waiver from the veteran.  

Upon remand an August 1999 supplemental statement of the case 
styled the action as one of service connection for PTSD and 
conducted a review of the case on the merits.  Therefore, the 
Board will conduct its review on the basis that the RO has 
reopened the case and denied it on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection has 
been obtained by the RO.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including the report 
of the examination for entrance dated in November 1961 and 
the report of the examination for separation, dated in 
November 1967 are negative for complaints, symptoms or 
findings regarding a psychiatric disorder.  His DA Form 20 
shows that he was stationed in Vietnam from September 1966 to 
August 1967, and his military occupational specialty was a 
radio repairman.  The DA Form 20 and his DD Form 214 are 
negative for awards of the Purple Heart or any medals for 
valor.  He received an honorable discharge for hardship in 
November 1967.

From November 1977 to September 1980, the veteran was 
hospitalized at various private psychiatric facilities, 
including the Spokane Community Mental Health Center 
(Spokane), Sacred Heart Medical Center (Sacred Heart), and 
the Eastern State Hospital (Eastern State).  The diagnosis 
was schizophrenia.  

The veteran was again hospitalized at Eastern State in June 
1982 and July 1984 for a bipolar disorder and episodic 
alcohol abuse.  Paranoid schizophrenia was diagnosed when he 
was confined at the Mid-Columbia Psychiatric Hospital in May 
1983.

A June 1983 psychological evaluation from the Richland Center 
included diagnoses of alcohol dependence and dependent 
personality disorder.

In a July 1984 letter, the veteran stated that one stressor 
he encountered in Vietnam was seeing was a member of his 
unit, Co. D, 704th Maintenance Battalion, wounded north of 
Pleiku. 

Following a VA psychiatric examination in November 1984, the 
examiner stated that the veteran's primary problem was a 
manic depressive illness, especially manic episodes and that 
it had been complicated by alcohol abuse.  Although the 
veteran was exposed to catastrophic stressors during the war, 
the examiner did not feel that he had trouble with intrusive 
recollections or nightmares or that he avoided people 
particularly because of the war; rather, he avoided them 
because of his manic depressive illness.  He did not have 
particular overriding problems with guilt or startle reaction 
or with avoiding activities connected with the war.  
Therefore, since the overriding problem was the manic 
depressive illness, the veteran did not qualify for PTSD.  
The diagnoses were manic bipolar disorder, chronic alcohol 
abuse and rule out schizoaffective disorder 

A March 1986 statement from the Community Mental Health 
Center noted that the veteran had been in treatment since 
January 1985 and that his present status included an Axis I 
diagnosis of bipolar disorder.  

The report of a VA special Agent Orange examination dated in 
March 1985 was negative for a diagnosis of PTSD.  

A letter dated in May 1986 from the veteran detailed his 
Vietnam experience, to include claimed stressors.  

A March 1987 discharge summary from Eastern State included 
the provisional diagnoses of bipolar disorder, manic with 
mood congruent, psychotic features; rule out PTSD, chronic; 
mixed substance abuse, episodic.  

A November 1987 medical discharge summary from MountainView 
Hospital (Mountain View) diagnosed chronic alcoholism and 
manic depressive mental disorder, under treatment.  

Following a March 1989 psychiatric evaluation by John P. 
Moulton, M.D., states that the veteran's mood was neutral to 
minimally depressed.  The report includes an extensive 
history, apparently as related by the veteran.  There is no 
evidence that Dr. Moulton referred to any treatment records 
for the evaluation.  The report states that the veteran had 
been found to be disabled by the VA and is negative for 
evidence of psychiatric testing.  The diagnostic impressions 
were mixed substance abuse in apparent remission, post-
traumatic stress disorder and bipolar affective disorder in 
partial remission on medication.  

A discharge summary dated in November 1989 from Sacred Heart 
included a diagnosis of manic depressive disorder.  In June 
1992, the veteran was admitted to Sacred Heart on an acute 
and emergent basis after endangering others.  The diagnoses 
were depressed bipolar disorder and PTSD.  The summary is 
negative for evidence of the basis for the PTSD diagnosis.

A letter dated in September 1992 from the veteran's former 
wife states that he was manic depressive and that he had post 
traumatic stress syndrome.  She felt that the veteran would 
not have had any mental problems if he had not gone to 
Vietnam.  

During a psychiatric evaluation conducted at Spokane in 
December 1992, the veteran claimed flash backs and nightmares 
about Vietnam in the past but added that they had decreased 
to the point that they no longer bothered him.  The diagnosis 
was bipolar disorder, manic.  

A letter dated in August 1994 from the United States Army and 
Joint Services Environmental Support Group (now the U.S. 
Armed Services Center for Research of Unit Records) confirmed 
that a SP4 Kren of Co. D, 704th Maintenance Battalion, was 
wounded while securing the perimeter of a tea plantation in 
Pleiku Province, Republic of Vietnam in June 1967.

A VA social work survey dated in September 1994 stated that 
the veteran slept with a gun and that during the Gulf War he 
fell asleep during the news and woke up at Eastern State.  
His flash backs and nightmares did not occur when he was on 
Lithium.  When he was manic, his delusions were mostly flash 
backs to experiences in Vietnam.  His flash backs and 
nightmares could be triggered by news reports.  
During a September 1994 VA psychological evaluation, the 
veteran complained that sometimes he became manic.  He did 
not mention the intense horror at the events that he 
described.  Nor did he describe helplessness about feelings 
of fear.  He did not complain of difficulty with 
concentration.  He did not complain of hypervigilance except 
when in his manic state.  He complained of having had 
nightmares of 'gook' faces telling him to 'get out' in 
Vietnamese.  He stated that he hardly had those nightmares 
anymore.  He did avoid thinking about Vietnam, but had no 
trouble with a wide range of his feelings.  He expected to 
live a long life.  He reported no change in hobbies.  He had 
no specific startle response.  He reported amnesia only for 
the times in which he felt he was in a manic state.  He did 
not feel clearly detached from others.  He was only irritable 
when he did not feel well.  A long history of substance abuse 
was noted.  Objectively, the veteran was in a mildly 
hypermanic, but not clearly manic state during the 
examination because his ideas were reasonably well organized.  
His long and short-term memories were adequate.  His 
interpretation of proverbs was rather concrete.  He displayed 
adequate low level ability to think abstractly.  His mood and 
affect were mildly hypermanic.  He exhibited no flight of 
ideas or grandiose thoughts.  He did not evidence any current 
thought disorder.  Following psychological testing, the 
examiner stated that the veteran did not meet the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders IV, criteria for PTSD even during that time.  
The diagnoses included bipolar disorder, hypermanic with 
depressive features and alcohol dependence.  The Global 
Assessment of Functioning Scale (GAF) was 40 currently and 
for the past year.  

In November 1994 the veteran was examined by R. Proedrou, 
Ph.D. who indicated that the veteran had symptoms compatible 
with a diagnosis of bipolar disorder.  

Treatment notes and monthly review sheets from Spokane dated 
from May 1994 to January 1996 , and from the Eliza Coffee 
Memorial Hospital in June 1996 included the diagnoses of 
alcohol addiction, and bipolar disorder.  

A VA discharge summary dated in July 1996 states that the 
veteran was admitted pursuant to a commitment.  He was 
discharged that month with diagnoses of manic bipolar 
disorder and medication noncompliance.  

Following a September 1997 VA PTSD examination, including 
psychological testing, it was opined that the veteran had 
some symptoms of PTSD but did not fulfill the full criteria 
for a diagnosis of PTSD.  A diagnosis of bipolar disorder, 
mixed, not otherwise specified was also made.  

A June 1999 VA PTSD examination report by two psychiatrists 
notes the stressors claimed by the veteran.  It also notes 
that the veteran complained of sleep loss after talking about 
Vietnam, of nightmares of Vietnam, of guilt, nervousness 
during discussions of Vietnam, and nervousness in crowds.  He 
did have several friends, did trust other people, could 
express emotions and affection and wanted to live as long as 
his father (an eighty-year-old).  The examiners concluded by 
stating that the veteran had some symptoms of PTSD, but did 
not meet the full criteria for a PTSD diagnosis. 

Analysis

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999)	

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen (Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it presumes 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id.  If there 
is a question as to whether the report or examination is in 
accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed.  Id.

In the present case, the Board has accepted the existence of 
an in-service stressor.  The question is therefore whether 
there is a current diagnosis of PTSD.  Although the March 
1989 examination by Dr. Moulton and the June 1992 discharge 
summary from Sacred Heart contain diagnoses of PTSD, there is 
no evidence in the record of the basis used for either 
diagnosis.  Both appear to have used histories related by the 
veteran.  In contrast, the veteran has undergone several VA 
examinations and psychiatric testing, to include 
psychological testing.  The most recent VA board of two 
psychiatrists specifically found that the veteran did not 
meet the criteria for a diagnosis of PTSD, even though he had 
some symptoms of it.  

The Board finds that the March 1989 report from Dr. Moulton 
and the June 1992 discharge summary from Sacred Heart, when 
considered along with other evidence of record, do not 
persuasively establish a basis for a diagnosis of PTSD.  The 
Board notes that February 1979 and March 1987 discharge 
summaries from Sacred Heart did not include definitive 
diagnoses of PTSD.  The March 1987 discharge summary merely 
included "rule out PTSD" in its diagnoses.  It is emphasized 
that the diagnoses of PTSD appear to have been premised on 
histories reported by the appellant without any evidence of 
psychiatric testing.  The VA has examined the veteran 
thoroughly on several occasions and has performed psychiatric 
testing, none of which has resulted in a diagnosis of PTSD.  
Numerous private psychiatric reports are negative for a 
diagnosis of PTSD.  The Board finds that the repeated 
diagnoses of psychiatric conditions other than PTSD are more 
persuasive than those of Dr. Moulton and the Sacred Heart 
discharge summary of June 1992.  In light of the foregoing, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

The Board notes that its January 1996 remand conceded the 
presence of a stressor and rejected the RO's interpretation 
that the stressor had to be outside normal human experience.  
The Board has therefore applied the standards regarding PTSD 
under both the old and new versions of the Diagnostic and 
Statistical Manual of Mental Disorders, see Karnas v. 
Derwinski, 1 Vet.App. 308 (1991) and given the benefit of the 
more favorable version to the veteran.  However, even though 
the existence of a stressor has been conceded, the fact 
remains that there is no persuasive unequivocal diagnosis of 
PTSD and therefore the service connection claim must fail.


ORDER

Entitlement to service connection for PTSD is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

